Citation Nr: 0703264	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-17 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that, in part, 
declined to reopen a claim for service connection for PTSD on 
the basis that new and material evidence had not been 
received.

In its statement of the case, the RO announced that it had 
found new and material evidence to reopen the claim.  The 
Board is, nonetheless, required to make its own determination 
on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
veteran submitted additional evidence to the Board, waiving 
initial RO consideration of the evidence.  The Board accepts 
that evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2006).

The issue of service connection for PTSD, as reopened below, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2000, the RO denied service connection for 
PTSD; the veteran did not submit a timely substantive appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the December 2000 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2000 decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  Evidence submitted since the RO's December 2000 denial is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for PTSD, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Petition to Reopen

The veteran's original claim for service connection for PTSD 
was denied by the RO in December 2000.  

Evidence of record at the time of the December 2000 decision 
included the veteran's service medical records; some service 
personnel records; an August 1997 statement from the 
veteran's parent; summary treatment records from the 
Chattanooga Vet Center; VA outpatient treatment records; the 
report of a November 2000 VA examination, showing an Axis I 
diagnosis of a depressive disorder and noting that the 
veteran's condition did not meet stressor/symptom criteria.

Based on the evidence of record, the RO concluded that the 
evidence did not show a confirmed diagnosis of PTSD, and that 
sufficient details regarding claimed in-service stressors 
were not provided.  Although the veteran initiated an appeal 
by filing a notice of disagreement (NOD), and the RO 
subsequently issued a statement of the case (SOC), it appears 
that the veteran did not file a timely substantive appeal.

As there was no timely appeal, the RO's December 2000 denial 
of service connection for PTSD is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in December 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 2000 consists of 
health summaries and counseling records signed by a VA social 
worker, to include assessments of PTSD; statements from the 
veteran, further describing in-service stressors; VA 
outpatient treatment records, including assessments of PTSD 
by VA psychologists; and a transcript of a November 2005 
hearing.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the VA 
outpatient treatment records and the veteran's statements and 
testimony relate to unestablished facts necessary to 
substantiate the claim, and are neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  The newly submitted evidence includes 
assessments of PTSD.  While the veteran's testimony is not 
competent to establish a link between his current PTSD and 
claimed in-service stressors, he is competent to offer 
statements of first-hand knowledge of his in-service 
experiences.  Given the presumed credibility, the evidence 
raises a reasonable possibility of substantiating the claim 
for service connection.

Hence, the veteran's application to reopen the claim for 
service connection for PTSD must be granted. 38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.


REMAND

As the petition to reopen the claim for service connection 
for PTSD has been granted, de novo consideration of the claim 
on appeal is appropriate.

The evidence reflects that the veteran has been clinically 
assessed with PTSD.  However, further action by the RO or AMC 
is needed to ascertain whether there is credible supporting 
evidence that a claimed in-service stressor(s) occurred, and, 
if so, whether there is a link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran has claimed in-service stressful experiences 
associated with his military service.  Specifically, he has 
reported that, in July or August 1967 near Duc Pho, Vietnam, 
while he was at a South Korean ship to take a hot shower, an 
American plane accidentally dropped a bomb near the ship, 
killing one South Korean soldier and wounding two others.  
The veteran also has claimed that, in January 1965, after 
completing training at Fort Polk, Louisiana, one soldier went 
downstairs in the barracks and started hollering; the veteran 
ran downstairs and saw the soldier hanging from the rafters.  
The veteran and others cut the soldier down; the soldier was 
taken by ambulance to a hospital.  The veteran has also 
claimed, as an in-service stressor, that an American soldier 
in his Company at Duc Pho, Vietnam, in June 1967, ran through 
the unit, firing his weapon, and then pointed the weapon at 
the veteran; the soldier was chased by others and taken out 
of the unit the next day.  Each of these in-service stressful 
experiences terrified the veteran.  In addition, the veteran 
reported shelling and bombing in the general area during the 
three months that he was stationed in Vietnam.

In this case, the veteran's service personnel records reflect 
that the veteran served overseas in Vietnam from June 1967 to 
September 1967; and that his military occupational specialty 
(MOS) was as a cook.  His record of assignment shows that, in 
Vietnam, he was attached to the 264th Transportation Corps.  
He was stationed at Fort Polk, Louisiana, from December 1964 
to February 1965, and attached to Company A, 2nd Battalion.  
This evidence neither shows, nor has the veteran alleged, 
that he personally participated in combat.  Hence, additional 
evidence should be obtained from the U.S. Army Joint Services 
Records Research Center (JSRRC) in order to corroborate the 
veteran's claimed stressors while at Fort Polk, Louisiana, 
and in Vietnam.  M21-1, Part III, par. 5.14b.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units.  38 C.F.R. § 3.1000(d)(4)(i) (2006).  

If the occurrence of a claimed stressor is independently 
corroborated, then the RO or AMC should arrange for the 
veteran to undergo VA examination for the purposes of 
determining whether any corroborated in-service stressor is 
sufficient to support a diagnosis of PTSD. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should seek 
verification of the veteran's claimed 
stressors from JSRRC, specifically 
involving an accidental bombing near a 
South Korean ship in July or August 1967; 
an attempted suicide at Fort Polk, 
Louisiana, in January 1965; an American 
soldier firing at comrades in June 1967 
near Duc Pho, Vietnam; and general 
shelling and bombing near Duc Pho, 
Vietnam, from June 1967 to September 
1967.  The RO or AMC should request 
copies of the veteran's unit histories 
while assigned to Company A, 2nd 
Battalion, at Fort Polk, Louisiana, from 
December 1964 to February 1965; and while 
assigned to the 264th Transportation 
Corps in Vietnam, from June 1967 to 
September 1967.  A copy of the veteran's 
DD Form 214 and DA Form 20 or equivalent 
service documents should be sent to 
JSRRC. 

2.  If evidence corroborating a claimed 
in-service stressor is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 
38 C.F.R. § 4.125. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s). 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy of any notice of the 
examination sent to the veteran by the 
pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
claims file to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


